Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered June 18, 1996, convicting defendant, after a jury trial, of attempted robbery in the first and second degrees, and sentencing him, as a second felony offender, to concurrent terms of 5 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. The credible evidence clearly established defendant’s participation in the crime.
Since defendant’s ineffective assistance claim rests largely on matters of strategy, including counsel’s decision to waive certain jury instructions, it would require a CPL 440.10 motion for the purpose of expanding the record as to the reasons for trial counsel’s strategic choices. On the existing record, we find that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714).
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Williams, J. P., Tom, Ellerin, Andrias and Saxe, JJ.